
	

114 HR 3481 IH: PRIDE Act
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3481
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Castro of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require States to report to the Attorney General certain information regarding shooting
			 incidents involving law enforcement officers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Police Reporting Information, Data, and Evidence Act of 2015 or the PRIDE Act. 2.Community and law enforcement partnership grant program (a)Grants authorizedThe Attorney General shall make grants to eligible States and Indian tribes to be used for the activities described in subsection (c).
			(b)Eligibility
 (1)In generalIn order to be eligible to receive a grant under this section a State or Indian tribe shall— (A)report incidents in accordance with paragraph (2); and
 (B)demonstrate that the use-of-force policy for law enforcement officers in the State or Indian tribe is publicly available.
					(2)Reporting of incidents
 (A)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, and subject to subparagraph (C), a State or Indian tribe shall report to the Attorney General information on—
 (i)any incident involving the shooting of a civilian by a law enforcement officer; (ii)any incident involving the shooting of a law enforcement officer by a civilian;
 (iii)any incident in which use of force by a law enforcement officer against a civilian results in serious bodily injury (as defined in section 2246 of title 18, United States Code) or death; and
 (iv)any incident in which use of force by a civilian against a law enforcement officer results in serious bodily injury (as defined in section 2246 of title 18, United States Code) or death.
 (B)Required informationFor each incident reported under subparagraph (A), the information reported to the Attorney General shall include, at a minimum—
 (i)the gender, race, ethnicity, and age of each individual who was shot, injured, or killed; (ii)the date, time, and location of the incident;
 (iii)whether the civilian was armed, and, if so, the type of weapon the civilian had; (iv)the type of force used against the officer, the civilian, or both, including the types of weapons used;
 (v)the number of officers involved in the incident; (vi)the number of civilians involved in the incident; and
 (vii)a brief description regarding the circumstances surrounding the incident. (C)Incidents reported under Death in Custody Reporting ActA State is not required to include in a report under subparagraph (A) an incident reported by the State in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13704(a)(2)) before the date of the report under subparagraph (A).
 (c)Activities describedA grant made under this section may be used by a State or Indian tribe for— (1)the cost of complying with the reporting requirements described in subsection (b)(2);
 (2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(2);
 (3)public awareness campaigns designed to gain information from the public on use of force against police officers, including shootings, which may include tip lines, hotlines, and public service announcements; and
 (4)use of force training for law enforcement agencies and personnel, including de-escalation and bias training.
 (d)Independent audit and reviewNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under subsection (b)(2) to determine whether each State or Indian tribe receiving a grant under this section is in compliance with the requirements of this section.
			(e)Public availability of data
 (1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under subsection (b)(2).
 (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).
 (f)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (b)(2), which shall include standard and consistent definitions for terms, including the term use of force.
 (g)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this Act.
			
